      Case 4:21-cr-00009 Document 47 Filed on 03/11/21 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


 UNITED STATES OF AMERICA                    §
                                             §
 v.                                          §          Criminal No. 4:21-cr-00009
                                             §
 ROBERT T. BROCKMAN                          §


            REPLY IN SUPPORT OF AGREED PROTECTIVE ORDER

       This Court has scheduled a hearing on June 29, 2021, to determine whether Mr.

Brockman is competent to assist in his defense pursuant to 18 U.S.C. § 4241(b).

Competency Hearing Scheduling Order at ¶ 1 (ECF No. 36). Mr. Brockman filed a Motion

for Protective Order on February 22, 2021, seeking (1) for the government’s experts to be

designated; (2) for any forensic interview to be video and audio recorded; (3) for the

presence of defense counsel during the court-ordered examination; and (4) for an

agreement that the United States may not use statements made by Mr. Brockman during

his examination outside of the Competency Proceeding. ECF No. 45.

       On March 5, the United States responded in agreement with Mr. Brockman on the

designation of experts, the recording of the forensic interviews, and the restriction on using

Mr. Brockman’s statements made during the examination. ECF No. 46.                 The only

remaining dispute was on Mr. Brockman’s request for the presence of counsel during the

court-ordered examination.

       In an effort to reach a compromise, and in order to spare the Court from having to

rule on a contested motion, the defense has conferred with the United States and is


                                            -1-
     Case 4:21-cr-00009 Document 47 Filed on 03/11/21 in TXSD Page 2 of 4




withdrawing its request for counsel to be present for the examination. The Defendant’s

Motion is now unopposed in all respects. Accordingly, the parties ask the Court to issue

the attached Agreed Protective Order.

                                  CONCLUSION

         For the foregoing reasons, this Court should enter the attached Agreed Protective

Order.


Dated: March 11, 2021                         /s/Jason S. Varnado
                                              Jason S. Varnado
                                              Texas Bar No. 24034722
                                              SDTX Ad. ID No. 32166
                                              Email: jvarnado@jonesday.com
                                              David S. Smith
                                              Texas Bar No. 24117073
                                              SDTX Ad. ID No. 3398393
                                              Email: dssmith@jonesday.com
                                              JONES DAY
                                              717 Texas, Suite 3300
                                              Houston, TX 77002
                                              Telephone: 832-239-3939
                                              Facsimile: 832-239-3600

                                              Kathryn Keneally (Admitted Pro Hac Vice)
                                              New York Bar No. 1866250
                                              Email: kkeneally@jonesday.com
                                              James P. Loonam (Admitted Pro Hac Vice)
                                              New York Bar No. 4035275
                                              Email: jloonam@jonesday.com
                                              Georgina N. Druce (Admitted Pro Hac Vice)
                                              New York Bar No. 5267208
                                              Email:gdruce@jonesday.com
                                              JONES DAY
                                              250 Vesey Street
                                              New York, NY 10281-1047
                                              Telephone: 212-326-3939
                                              Facsimile: 212-755-7306



                                            -2-
Case 4:21-cr-00009 Document 47 Filed on 03/11/21 in TXSD Page 3 of 4




                                  Conor G. Maloney (Admitted Pro Hac Vice)
                                  District of Columbia Bar No. 1632584
                                  Email: cmaloney@jonesday.com
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
                                  Telephone: 202-879-3450
                                  Facsimile: 202-626-1700

                                  Attorneys for Defendant
                                  Robert T. Brockman




                                -3-
     Case 4:21-cr-00009 Document 47 Filed on 03/11/21 in TXSD Page 4 of 4




                           CERTIFICATE OF CONFERENCE

         I certify that on the 10th day of March, 2021, I conferred with counsel for the United

States, Cory Smith. Mr. Smith confirmed his agreement on the attached Agreed Protective

Order.



                                                /s/ Jason S. Varnado
                                                Jason S. Varnado


                               CERTIFICATE OF SERVICE

         I certify that on this 11th day of March, 2021, this document was served by

electronic filing service on all counsel of record.



                                                /s/ Jason S. Varnado
                                                Jason S. Varnado




                                              -4-
